DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Publication No. 2021/0407962)
Regarding claim 1, Kim teaches an apparatus comprising:
a first insulating layer (Fig. 2, insulating layer 211a/b) comprising pre-preg (PPG) (see paragraph [0046]);
a first metal layer (metal layer 212c) disposed on a surface (bottom surface) of the first insulating layer (see Fig. 2) and having first features (212c) having a first line density (see Fig. 2, density not specifically labeled); and
a metallization structure (220/240) embedded in the first insulating layer (see Fig. 2) and comprising a second metal layer (RDL 242) not disposed on the surface of the first insulating layer (see Fig. 2, on top surface not bottom), and separated from the first metal layer by a non-PPG second insulating layer (insulating layer 241, see paragraph [0035]) the second metal layer having second features (features 243) having a second line density greater than the first line density (see Fig. 2, paragraph [0038]), 
wherein the metallization structure occupies only a portion of a volume of the first insulating layer (see Fig. 2), and wherein the second metal layer (242) is electrically coupled to at least a portion of the first metal layer (212c) by at least one via (vias 213a, 213b).


Regarding claim 2, Kim teaches the apparatus of claim 1, wherein the metallization structure comprises a redistribution layer (RDL) (Fig. 2, RDL 242).

Regarding claim 3, Kim teaches the apparatus of claim 1, wherein the second insulating layer comprises a photo-imageable dielectric (PID) (see paragraph [0035]).

Regarding claim 5, Kim teaches the apparatus of claim 1, wherein a portion of the second insulating layer is flush with a surface of the first insulating layer (see Fig. 2, bottom surface of second insulating layer 242 is flush with top surface of first insulating layer 211a).

Regarding claim 6, Kim teaches the apparatus of claim 5, wherein the second metal layer (242) is electrically coupled to the at least a portion of the first metal layer (212c) disposed on the surface of the second insulating layer (claim does not specify directly contacting, therefore layer 212c is disposed on the surface of the second insulating layer by way of the first layer 211) by the at least one via (212) through the second insulating layer (see Fig. 2, electrical contact between 242 and 212 is through the layer 241).

Regarding claim 8, Kim teaches the apparatus of claim 1, further comprising:
a die (Fig. 2, die 30) electrically coupled to at least a portion of the first metal layer (see Fig. 2, coupled through RDL 240 and vias); and
a plurality of electrical contacts (34) electrically coupled to at least a portion of the first metal layer (212c) by a plurality of vias (213) through the first insulating layer (see Fig. 2).

Regarding claim 9, Kim teaches the apparatus of claim 8, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball 34, paragraph [0057]). 

Regarding claim 10, Kim teaches the apparatus of claim 8, wherein the die is electrically coupled to the at least a portion of the first metal layer by an under-bump metallization (UBM) structure (see Fig. 10, paragraph [0081], UBM 273)

Regarding claim 11, Kim teaches the apparatus of claim 8, wherein the die is electrically coupled to the metallization structure (see Fig. 2).

Regarding claim 12, Kim teaches the apparatus of claim 8, wherein the metallization structure is disposed under at least a portion of the die (see Fig. 2).

Regarding claim 13, Kim teaches the apparatus of claim 8, further comprising a passive component (Fig. 9, passive component P) electrically coupled to the at least a portion of the first metal layer (see Fig. 9, coupled to 242, which is coupled to first metal layer 212c).

Regarding claim 14, Kim teaches the apparatus of claim 13 wherein the passive component is electrically coupled to at least a portion of the metallization structure (see Fig. 9, coupled to 242).

Regarding claim 15, Kim teaches the apparatus of claim 1, further comprising:
a die (Fig. 2, die 30) electrically coupled to at least a portion of the first metal layer (see Fig. 2) by a plurality of vias (vias 213) through the first insulating layer (see Fig. 2, insulating layer 211); and
a plurality of electrical contacts (bumps 34) electrically coupled to at least a portion of the first metal layer (Fig. 2, coupled through RDL 240 and path 210).

Regarding claim 16, Kim teaches the apparatus of claim 15, wherein at least some of the electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball, paragraph [0057]).

Regarding claim 17, Kim teaches the apparatus of claim 15, wherein at least a portion of the plurality of electrical contacts is electrically coupled to the metallization structure (see Fig. 2).

Regarding claim 18, Kim teaches the apparatus of claim 15, wherein the metallization structure is disposed under at least a portion of the plurality of electrical contacts (see Fig. 2).

Regarding claim 19, Kim teaches the apparatus of claim 15, further comprising a passive component (Fig. 9, passive component P) electrically coupled to the metallization structure (see Fig 9, coupled to 242).

Regarding claim 20, Kim teaches the apparatus of claim 15, wherein at least a portion of the first metal layer comprises a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (see Fig. 17, “first metal layer” can be UBM 271 in claims 1 and 15 above without changing any other aspect of the rejection).

Regarding claim 21, Kim teaches the apparatus of claim 1, further comprising:
a second insulating layer (241); and
a third metal layer (243) disposed on a surface of the second insulating layer (see Fig. 2), the third metal layer electrically coupled to at least a portion of the first metal layer by one or more vias (vias of 243/242) through the second insulating layer (Fig. 2).

Regarding claim 22, Kim teaches the apparatus of claim 21, wherein the metallization structure covers only a portion of an area of the second insulating layer (metallization structure is patterned at 242, and therefore covers only a portion of the insulating layer).

Regarding claim 23, Kim teaches the apparatus of claim 21, wherein at least one of the first insulating layer and the second insulating layer comprises pre-preg (PPG) (Kim paragraph [0046]).

Regarding claim 24, Kim teaches the apparatus of claim 21, further comprising:
a die (30) electrically coupled to at least a portion of the third metal layer (see Fig. 2); and
a plurality of electrical contacts (34) electrically coupled to at least a portion of the first metal layer by a plurality of vias (vias 213) through the first insulating layer (Fig. 2).

Regarding claim 25, Kim teaches the apparatus of claim 24, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball, paragraph [0057]).

Regarding claim 26, Kim teaches the apparatus of claim 21, further comprising:
a die (30) electrically coupled to at least a portion of the first metal layer (See Fig. 2) by a plurality of vias (vias 213) through the first insulating layer (Fig. 2); and
a plurality of electrical contacts (34) electrically coupled to the third metal layer (Fig. 2).

Regarding claim 27, Kim teaches the apparatus of claim 26, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball, paragraph [0057]).

Regarding claim 29, Kim teaches the apparatus of claim 1, wherein the apparatus comprises a package (see Title).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Manusharow et al. (U.S. Publication No. 2014/0264791).
Regarding claim 28, Kim teaches the apparatus of claim 1, but does not specifically teach wherein the apparatus is incorporated into another apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle.
However, Manusharow teaches a similar package used in those devices (see paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package of Kim could have been used in one of these devices because a semiconductor package is useless unless integrated into a device, and these are the most common types of computing devices.


Claims 30-32, 34-35, and 37-57 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sun et al. (CN 103987198).
Regarding claim 30, Kim teaches a method for fabricating an apparatus, the method comprising:
providing an insulating substrate (Fig. 13, substrate 210);
depositing a first metal layer (212c) on a surface of the insulating substrate; and
providing a metallization structure Fig. 14-15, structure 220/240) embedded in a first insulating layer (230) disposed on the insulating substrate (Fig. 15) and comprising a second metal layer (242) not disposed on the surface of the insulating substrate (Fig. 15), the metallization structure occupying only a portion of a volume of the first insulating layer (see Fig. 15), the second metal layer (242) being electrically coupled to at least a portion of the first metal layer (212c) by at least on via (vias 213), wherein providing the metallization structure comprises:
etching the first metal layer to create first features having a first line density (see Fig. 13 and paragraph [0047], plated and patterned);
depositing a photo-imageable dielectric (PID) (241, paragraph [0035]) on a first region of the insulating substrate and covering the at least a portion of the first metal layer (see Fig. 15);
etching the PID to create openings (see Fig. 15, not specifically shown, but it is inherent that the vias are created by etching through-holes in the layer 241, see, for example paragraph [0038] discussing photolithography) in the PID for access to at least a portion of the first metal layer covered by the PID (see Fig. 15);
depositing a photoresist (PR) coat on the PID and the at least a portion of the first metal layer (see paragraph [0038], photolithography is used);
etching the PR coat to provide access to the PID and the at least a portion of the first metal layer (see paragraph [0038], photolithography is used);
depositing the second metal layer on the PID and the at least a portion of the first metal layer (see paragraph [0038], photolithography is used);
etching the second metal layer to create second features having a second line density greater than the first line density (see paragraph [0038], photolithography is used, see Fig. 15, 242 has a greater line density than 212c);
removing the PR coat (see Fig. 15, no PR remains);
providing the first insulating layer (211) disposed on the first features and the second features (see Fig. 15, insulating layer 211 is formed between first and second features);
etching (not specifically shown, but inherent that vias 213 would be deposited in an etched through-hole) the first insulating layer to provide access to at least some of the first features (vias 213 access 212c) and at least some of the second features (vias 213 access 242); and
providing metal connections (vias 213) between at least one of the first features and at least one of the second features, the metal connections having the first line density (see Fig. 15).
Kim does not specifically teach that the patterned first metal layer is etched.  However, Sun teaches a method of forming a pre-preg substrate involving etching the metal surface layers to form a pattern (see Abstract).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the metal surface pattern of Kim could have been etched because it is an extremely common, cheap and effective method of patterning metal layers, and would be a simple substitution of any other known method with predictable results.

Regarding claim 31, Kim in view of Sun teaches the method of claim 30, wherein the metallization structure comprises a redistribution layer (RDL) (see Kim Fig. 15, RDL 240).

Regarding claim 32, Kim in view of Sun teaches the method of claim 31, but does not specifically teach wherein the first insulating layer comprises pre-preg (PPG) (Kim paragraph [0046]).

Regarding claim 34, Kim in view of Sun teaches the method of claim 30, wherein the metallization structure comprises a photo-imageable dielectric (PID) (241, paragraph [0035]) disposed to support the second metal layer (metal layer 242, see Fig. 15) and to at least in part form a surface which is flush with a surface of the first insulating layer (see Fig. 15, layer 241 is flush against top surface 211a).

Regarding claim 35, Kim in view of Sun teaches the method of claim 34, wherein the second metal layer (242) is electrically coupled to at least a portion of the first metal layer (212c) disposed on the surface of the PID (disposed on bottom surface) by the at least one via (via 243) through the PID (Fig. 15).

Regarding claim 37, Kim in view of Sun teaches the method of claim 30, further comprising:
incorporating a die (Kim Fig. 17, dies 30) into the apparatus, the die being electrically coupled to at least a portion of the first metal layer (see Fig. 17), and a plurality of electrical contacts (Kim Fig. 17, contacts 34) electrically coupled to at least a portion of the first metal layer by a plurality of vias (Kim Fig. 17, vias 213) through the first insulating layer (See Kim Fig. 17).

Regarding claim 38, Kim in view of Sun teaches the method of claim 37, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball, Kim paragraph [0057]).

Regarding claim 39, Kim in view of Sun teaches the method of claim 37, wherein the die is electrically coupled to the at least a portion of the first metal layer by an under-bump metallization (UBM) structure (see Fig. 17, paragraph [0081], UBM 273).

Regarding claim 40, Kim in view of Sun teaches the method of claim 37, wherein the die is electrically coupled to the metallization structure (see Kim Fig. 17).

Regarding claim 41, Kim in view of Sun teaches the method of claim 37, wherein the metallization structure is disposed under at least a portion of the die (see Kim Fig. 17).

Regarding claim 42, Kim in view of Sun teaches the method of claim 37, the apparatus further comprising a passive component (Fig. 9, passive component P) electrically coupled to the at least a portion of the first metal layer (see Fig. 9, coupled to 242, which is coupled to first metal layer 212c).

Regarding claim 43, Kim in view of Sun teaches the method of claim 42, wherein the passive component is electrically coupled to at least a portion of the metallization structure (see Fig. 9).

Regarding claim 44, Kim in view of Sun teaches the method of claim 30, further comprising:
incorporating a die (Kim Fig. 17, die 30) into the apparatus, the die electrically coupled to at least a portion of the first metal layer by a plurality of vias (vias 213) through the first insulating layer (Fig. 17), and a plurality of electrical contacts (solder balls 34) electrically coupled to at least a portion of the first metal layer (first metal layer 212c coupled electrically to solder balls 34).  

Regarding claim 45, Kim in view of Sun teaches the method of claim 44, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball, Kim paragraph [0057]).

Regarding claim 46, Kim in view of Sun teaches the method of claim 44, wherein at least a portion of the plurality of electrical contacts is electrically coupled to the metallization structure (see Kim Fig. 17).

Regarding claim 47, Kim in view of Sun teaches the method of claim 44, wherein the metallization structure is disposed under at least a portion of the plurality of electrical contacts (Kim Fig. 17).

Regarding claim 48, Kim in view of Sun teaches the method of claim 44, further comprising providing a passive component (Kim Fig. 9, passive component P) electrically coupled to the metallization structure (see Fig. 9).

Regarding claim 49, Kim in view of Sun teaches the method of claim 44, wherein at least a portion of the first metal layer comprises a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (see Fig. 17, “first metal layer” can be UBM 271 in claims 30 and 44 above without changing any other aspect of the rejection).

Regarding claim 50, Kim in view of Sun teaches the method of claim 30, further comprising:
providing a second insulating layer (Kim Fig. 17, second insulating layer 241) having a third metal layer (243) electrically coupled to at least a portion of the first metal layer by one or more vias (via portion of 243) through the second insulating layer (Fig. 17).

Regarding claim 51, Kim in view of Sun teaches the method of claim 50, wherein the metallization structure covers only a portion of an area of the second insulating layer (metallization structure is patterned at 242, and therefore covers only a portion of the insulating layer).

Regarding claim 52, Kim in view of Sun teaches the method of claim 50, wherein at least one of the first insulating layer and the second insulating layer comprises pre-preg (PPG) (Kim paragraph [0046]).

Regarding claim 53, Kim in view of Sun teaches the method of claim 50, further comprising:
incorporating a die (Kim Fig. 17, die 30) into the apparatus, the die electrically coupled to at least a portion of the third metal layer (Fig. 17); and
providing a plurality of electrical contacts (Fig. 17, contacts 34) electrically coupled to at least a portion of the first metal layer by a plurality of vias (vias 213) through the first insulating layer (Kim Fig. 17).

Regarding claim 54, Kim in view of Sun teaches the method of claim 53, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder balls, see Kim paragraph [0057]).

Regarding claim 55, Kim in view of Sun teaches the method of claim 50, further comprising:
incorporating a die (Kim Fig. 17, die 30) into the apparatus, the die electrically coupled to at least a portion of the first metal layer by a plurality of vias (vias 213) through the first insulating layer (Fig. 17), and a plurality of electrical contacts (solder bumps 34) electrically coupled to the third metal layer (Fig. 17).  

Regarding claim 56, Kim in view of Sun teaches the method of claim 55, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder bumps, paragraph [0057]).


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sun, further in view of Manusharow.
Regarding claim 57, Kim in view of Sun teaches the method of claim 30, but fails to specifically teach further comprising:
incorporating the apparatus into another apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a mobile phone, a smartphone, a personal digital assistant, a fixed location terminal, a tablet computer, a computer, a wearable device, an Internet of things (IoT) device, a laptop computer, a server, and a device in an automotive vehicle.
However, Manusharow teaches a similar package used in those devices (see paragraph [0043]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package of Kim could have been used in one of these devices because a semiconductor package is useless unless integrated into a device, and these are the most common types of computing devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816                                                                                                                                                                                                        
/MONICA D HARRISON/Primary Examiner, Art Unit 2815